Chief Justice Robertson,
delivered the opinion of the court.
Tuts is an action on the case for an illegal distress for rent, alleged to have been made by the defendant, as landlord, on the property of the plaintiff, as his tenant. The circuit court, on the trial on the general issue, nonsuited the plaintiff.
As the declaration contains allegations sufficient to shew a good cause of action, only two questions are presented to this court for consideration: 1st. Is ease a proper remedy? 2nd. Was the evidence sufficient to justify any verdict for the plaintiff?
1st. There can be no doubt that case is an appropriate action against a landlord, for causing an illegal distress of the goods of his tenant.
Distress for rent due in property, is not authorized by law.
A. David, for plaintiff.
2nd. The facts which were proved were sufficient to allow a jury to infer that the goods of the plaintiff were distrained and sold at the instance of the defendant, for rent reserved and payable in property; and therefore, as a distress for rent due in property, is not authorized by law ; the circuit judge erred in not permitting the jury to decide on the facts.
Wherefore, the judgment is reversed, and the cause remanded for a new trial.